DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the restriction requirement, on page 3, claims 37 – 38 were attributed to Group XI in error.  From now, they will be referred to as Group IX.
Claims 27 – 31, 33, and 42 (originally Groups II - Group VI, VIII and XI) are now dependent from Claim 1 and are therefore included in Group I.  New claims 43 – 45 depend from claim 1 and are therefore also a part of Group I.  Group I and IX remain distinct.  Claims 32 and 39 – 41 (Group VII and Group X) have been cancelled.
Newly submitted claim 46 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 46 is a part of Group IX because it is a form of animal provender, overlapping in scope with Group IX.  Therefore, it is restricted from Group I for the same reasons as Group IX.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 46 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of Group I (claims 1 – 26 and 34 – 36) in the reply filed on February 2nd, 2021 is acknowledged.  The traversal is on the grounds that Group I is not distinct from the 
Applicant argues that Epsom salts are not an equivalent product to animal provender created by the mechanism of claim 1 (Group I vs Group IX).  While the examiner accepts that Epsom salts may not be an appropriate comparison, there are other products of a recyclable waste stream that can be used as animal provender.  Vegetable waste, such as apple cores and corn cobs, can be fed to animals but also used for compost.  In either method, the nutrients of the waste will end up in their intended target.
Applicant asserts that there would be no burden upon the examiner to process all of the groups at once.  Examiner disagrees.  While several of the groups reference the same classifications, they are broad areas that provide only a general area to search in.  They are also not the only classification that needs to be searched.  The applicant also notes the small number of Google patent results that reference “provender”.  However, examiners do not only search for keywords found in the claims but also synonyms, both explicit and implied, which greatly opens up the search parameters.  It should also be pointed out that examiners do not use only Google patents to search for terms but also Google.com itself as well as any other available resource.  All of this significantly increases the work necessary to review the relevant prior art in the case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32 and 37 – 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2nd, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
"the incubated ground biological slurry" in line 13;  
“the first incubated hydrolysate” in line 15;
“the pasteurized first incubated hydrolysate” in line 18;
“the pasteurized first incubated biological slurry” in line 23;
“the solid biological slurry” in line 25;
There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the milled or pelletized product" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the solid biological slurry" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, it is not clear what is being claimed as claim 1 states (g) in the alternative while the claim recites limitations that are only within step (g) without making reference to step (g) itself.  Since the claim language references methods found in step (g) but not step (h), and for the purposes of compact prosecution, step (h) will be treated in the alternative.
Regarding claim 44, the claim states “step (h)(B) further comprises milling the solid biological slurry with a carbohydrate waste stream.”  Step 1(h)(B) states “milling the solid biological slurry to form 
The claim is indefinite as it is unclear if claim 44 is an additional step or an alternative. Claim 44 is modifying “the solid biological slurry” which has already been modified to form “a powdered dried biological slurry” or “dried biological slurry pellets” by 1(h)(B).  Therefore it does not appear possible for claim 44 to be an additional step yet claim 44 does not state that the limitations are in the alternative.  For the purposes of compact prosecution, claim 44 will be taken to be an alternative step to claim 1(h)(B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7, 8, 11, 14 – 18, 20, 23 – 25, 27, 28, 31, 33, 34 – 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Morash (US-20160159705-A1) in view of California (NPL – California).
Regarding claim 1, Morash teaches a process for producing an animal provender from a selected biological recyclable stream, the process comprising the steps of: (a) providing a biological recyclable stream using a collection system; (b) grinding the biological recyclable stream using a first grinder and optionally a second grinder to produce a ground biological slurry; (c) adding to said ground biological slurry one or more selected enzymes; (d) increasing the temperature of the first ground biological slurry to at least one temperature and incubating the first ground biological slurry under constant agitation and shear at two or more temperatures, thereby producing an incubated first biological slurry comprising first incubated biological particles and a first incubated biological hydrolysate; (e) pasteurizing the incubated ground biological slurry to kill pathogens; and (f) separating the first incubated hydrolysate into a first incubated biological hydrolysate and first incubated biological particles using one or a plurality of size-based separation methods [Paragraphs 0012 – 0019, 0035] .
	Morash does not teach the temperatures used during the incubation process; (g) reducing the fat content of the pasteurized first incubated hydrolysate by centrifugation to form a centrifuged biological hydrolysate as animal provender and a centrifuged oil; or 2F7766-0003916/102,669(h) (A) drying the pasteurized first incubated biological slurry to form a dried, solid biological slurry; (B) milling the solid biological slurry to form a powdered, dried biological slurry or pelletizing the dried, solid biological slurry to form dried biological slurry pellets; and (C) optionally combining the powdered, dried biological slurry or dried biological slurry pellets with a carbohydrate recyclable stream to form animal provender.  Morash also does not teach the raising of the temperature from ambient temperature to at least one temperature.
	The temperature in step (d) is increased to 95° - 140°F.  Since there is no mention of a temperature applied before this, it is reasonable to assume step (d) is the first application of heat in the 
	Morash teaches the combination of food waste and enzymes at 2 or more temperatures ranging between 100°F and 130°F [Paragraph 0017].  To incubate at this temperature, the temperature must be raised from ambient temperature to the incubation temperature.  The temperatures chosen match the temperature performance curves of the enzymes used.
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the temperature of incubation of Morash to match the enzyme performance curves of the enzymes as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	California teaches mixing ingredients into a mash [pg 6, Pellet Mills, Paragraph 1].  This mash can be made of various feed ingredients including moisture sources that provide nutritional benefit (While in California’s case, this is molasses, this can be the pasteurized incubated biological slurry like that of Morash) [pg 3, Terms Used in Pelleting, Paragraph 3]. The mash is then fed into a pelleting machine where it is formed into pellets and then cooled into a dried mass [pg 5, The Pelleting System, Paragraph 3].  This method of pelleting creates a food source that is well known to provide a well-balanced diet [pg 1, The Purpose of Pelleting, Paragraph 3].
	While the order of the steps of California do not closely match those of claim 1(h), it is not necessary.  The courts hold that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Since the two methods result in a food pellet containing the pasteurized first incubated biological slurry, they are considered to be equivalent.

	Morash does not teach step (g).  However, as claim 1 says only step (g) or (h) is required and step (h) is taught by California, step (g) is not necessary to successfully execute claim 1.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the feed-producing procedure of Morash with the pelleting system of California to create a method of providing a well-balance diet to animals.
	Regarding claim 11, Morash teaches the separating out of incubated biological particles and adding them to a second or more biological recyclable waste stream which is processed as in claim 1 [Col 8, lines 1 – 5].
	Regarding claim 14, California teaches mixing ingredients into a mash [pg 6, Pellet Mills, Paragraph 1].  This mash can be made of various feed ingredients including moisture sources that provide nutritional benefit (While in California’s case, this is molasses, in the case of claim 1, this could be the pasteurized incubated biological slurry) [pg 3, Terms Used in Pelleting, Paragraph 3]. The mash is then fed into a pelleting machine where it is formed into pellets and then cooled into a dried mass [pg 5, The Pelleting System, Paragraph 3].  This method of pelleting creates a food source that is well known to provide a well-balanced diet [pg 1, The Purpose of Pelleting, Paragraph 3].
	While the order of the steps of California do not closely match those of claim 1(h), it is not necessary.  The courts hold that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Since the two methods result in a food pellet containing the pasteurized first incubated biological slurry, they are considered to be equivalent.
Regarding claim 18, Morash teaches filtering a first incubated hydrolysate with one or more size-based separation methods, comprising the use of a coarse filter, a fine filter, or both [Paragraph 0035].
Regarding claims 34 and 35, Morash teaches the use of at least one enzyme.  That enzyme can be at least one protease to digest protein, at least one cellulase to digest cellulose, at least one lipase to digest fats, and α-amylase to digest carbohydrates [Paragraph 0027].
Regarding claim 36, Morash teaches collecting recyclable food waste such as produce, meat, fish, delicatessen, and bakery organics [Paragraph 0023].
Regarding claims 2, 3, 7, 8, 15 – 17, 20, 23 – 25, 27, 28, 31, and 33, the claims limitations are met by Morash and California as the claims further limit a step that is in the alternative.  Specifically, the claims are dependent on step (g) of claim 1.  As (g) is an alternative method not necessary for the process of producing an animal provender, claims dependent on it are considered to also be part of an alternative method.  
Regarding claim 44, the claim limitations are met by Morash and California as the claims further limit a step that is in the alternative.  Specifically, step 1(h)(B) states either milling or pelletizing are necessary.  Since pelleting has been shown to be a valid method for producing animal provender, milling is considered to be an alternative process.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Logan (US-20150164108-A1).
Regarding claims 9 and 10, Morash and California do not teach, after steps (e) and (f), separating the first incubated biological particles into dewatered biological particles and a recycled liquid fraction, nor the use of a screw press, belt filter, or hydraulic press.

	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Morash and California with the dewatering technique of Logan to increase the protein concentration of the dewatered biological particles.
	Regarding claim 43, Morash and California do not teach the use of a drum dryer, spray dryer, extrusion dryer, or rotary kiln in claim 1, step (h)(A).
	Logan teaches the use of a drum dryer dewatering activated waste sludge [Paragraph 0155].  This can be used to make animal food [Paragraph 0186].
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the biological slurry of Morash and California with the drying of Logan to create a dried biological slurry for the purpose of feeding it to animals as dry food.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Fiato (US-20120144887-A1).
Regarding claim 19, Fiato teaches applying optional admixtures to dried biological slurry material [Paragraph 0127].  Optional admixtures can include anti-oxidants like beta carotene [Paragraphs 0129 – 0130].  These preserve the product during the drying process and in storage [Paragraph 0130].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the anti-oxidants of Fiato to the food product of Morash and California to preserve the quality of the product during drying and in storage.
Claims 21, 22, 29, 30, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Catala-Gregori (NPL – Catala-Gregori).
Regarding claims 21 and 22, Catala-Gregori teaches combining a carbohydrate recyclable stream made of recycled expired bakery products with high-fat chicken feed diets to create animal food pellets [pg 687, Experimental diets, manufacturing process and pellet quality, Paragraphs 1 and 3].  Recycled bakery products (human food waste) can be up to 7% of the chickens’ diets with no dietary issues.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add a carbohydrate recycle stream such as recycled bakery goods to the pellets of Morash and California so as to recycle more human food waste without affecting animal health [pg 692, paragraph 2].
Regarding claims 29 and 30, California teaches the pelleting of animal provender [pg 8 – 11].  As the pelleted food is moved along the belt, dust is removed with large fans.  Then, after crumbling, the provender is sent through a shaker where undersized pellet pieces are separated from the correctly sized material [pg 11, Shaker].  What remains is isolated animal provender.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the method of California to isolate the provender of Catala-Gregori to recycle pieces of pellets that were removed during the shaking process back into the pelleting machine so as not to waste any material.
Regarding claim 42, Catala-Gregori teaches providing to an animal a formulation comprising animal provender whereby the animal maintains or increases its body weight [Table 3]. The formulation is made of high-fat chicken feed mixed with recycled bakery products [pg 687, Experimental diets, manufacturing process and pellet quality, Paragraphs 1 and 3].
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Logan and Costagli (NPL – Costagli).
	Regarding claim 23, Morash teaches the combining of a first biological hydrolysate produced using the method of claim 1 with a second biological hydrolysate produced using the same method by blending batches of filtered hydrolysate to obtain a consistent product between purchases [Paragraph 0022].  Since the filtered hydrolysates contain both the centrifuged biological hydrolysate and centrifuged oil, the blending of Morash applies to both.
Morash and California do not teach reducing the fat content of the pasteurized first incubated hydrolysate by centrifugation to form a centrifuged biological hydrolysate as animal provender and a centrifuged oil.  
	Logan teaches the separation of oil from a waste activated sludge made from a waste stream [Paragraphs 0117, 0125, and 0126].  The resulting fractions can be used in animal food products because of their high protein concentration [Paragraph 0123].
	While Logan teaches using solvent extraction instead of centrifugation to separate oil from the processed waste stream, Costagli teaches that centrifugation can be used in place of solvent extraction in separating oil [pg 116, Paragraph 1, lines 10 – 16].  Centrifugation is done because it reduces energy costs and minimizes air pollution [pg 116, Paragraph 1, lines 17 – 19].
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the procedure of Morash and California with the hydrolysate separation of Logan for the purpose of creating nutritious animal feed and the centrifugation of Costagli so as to reduce the energy needs and pollution of separating the oil.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Baricco (US-20030165591-A1).
Regarding claim 26, Baricco teaches amino acids being an important addition to animal feed to reach required nutritional objectives [Paragraph 0005].  The amino acid supplement can be sprayed onto dry feed [Paragraph 0008].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the amino acid supplement of Baricco to the food pellets of Morash and California for the purpose of reaching a required nutritional goal in the animal.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Morash and California as applied to claim 1 above, and further in view of Patterson (US-20160100619).
Regarding claim 45, Patterson teaches the creation of improved canola meal for animal consumption [Paragraph 0090].  One canola meal (#44864) has 4.3 wt% simple sugars, 4.6 wt% sucrose, 0.5 wt% Oligosaccharides, and 3.1 wt% fat [Table 2a].  This provides several distinct improvements in nutrient composition of animal feed, including higher protein than conventional canola meal.  [Paragraph 0122].  
Stachyose is an oligosaccharide as it is made of one galactose and 3 glucose sugars.  Fructose and Glucose are simple sugars [Paragraph 0152].
Patterson does not directly teach the glucose and fructose concentrations of claim 45.  However, it would have been obvious to have utilized fructose and glucose in amounts as claimed based on the teachings of the prior art.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791